307 S.W.3d 710 (2010)
Joel NORMAN, Appellant,
v.
BI-STATE DEVELOPMENT AGENCY, Respondent.
No. ED 93602.
Missouri Court of Appeals, Eastern District, Division Four.
April 13, 2010.
Charles D. Barbour, St. Peters, MO, for Appellant.
John J. Johnson, Jr., St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Joel Norman (hereinafter, "the Claimant") appeals the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), which adopted the findings of the Administrative Law Judge denying compensation to Claimant after he developed carpal tunnel syndrome while working for Bi-State Development Agency (hereinafter, "Employer"). The Claimant asserts the Commission's decision is not supported by competent and substantial evidence and is against the weight of the evidence. Specifically, the Claimant challenges the weight the Commission gave to conflicting medical expert testimony.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission's award is "supported by competent and substantial evidence upon the whole record." Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The Commission's decision is affirmed pursuant to rule 84.16(b).